DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-13 in the reply filed on November 15, 2022 is acknowledged.
Claims 2-7 and 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2022.
Examiner notes that the claim set received November 15, 2022 indicates claim 1 as “withdrawn”. However, claim 1 is a linking claim (as indicated in the restriction requirement mailed 9/16/22) and will be examined with claims 8-13. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of claim 9 (shell and insulating material) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first outer boundary surface of the guide web” and “the second outer boundary of the guide web.” Firstly, it is unclear which guide web is being referred to in the recitations since the claim previously sets forth for “at least one guide web.” It is unclear in claim 1 and dependent claims 8-13 which guide web is “the guide web.” It is unclear if it requires only one guide web of the at least one guide web or if it requires each of the at least one guide webs have the recited features or whether the recited features are collectively to “at least one guide web.” Secondly, there is a lack of antecedent basis for “the second outer boundary.”  Thirdly, the claim previously sets forth for “two outer boundary surfaces” but it is understood to be directed to “at least one guide web” and it is unclear which guide web it refers. It is unclear if the two outer boundary surfaces is regards to the collective “at least one guide web” or if one guide of the at least one guide web has two outer boundaries. Further, claim 1 recites “at least two guide devices” and later recites “a first guide device” and “a second guide device.” It is unclear if there is a first and second guide device in addition to the at least two guide devices. It is unclear how many guide devices are required and which guide web has the guide devices.
Claims 8-13 depend from claim 1 and inherit these issues and are rejected for depending from rejected claim 1.
Claim 8 recites “a carrier having two guide devices.” It is unclear if the claim requires additional guide devices to  the guide devices recited in claim 1. It is unclear how many guide devices are required. It is also unclear which of the plurality of guide devices are arranged on the side of the joint link and which of the plurality of guide devices are being referred to in the recitation “the guide web is arranged between the guide devices.”
Claim 8 recites “wherein a carrier having two guide devices is attached to at least one, preferably to each joint link in such a way that the guide devices are arranged on the side of the joint link facing away from the door leaf and the guide web is arranged between the guide devices.” It is unclear what is required,  the language “preferably” renders the claim indefinite as it is not understood what is positively required. “Preferably” is understood to be a preference, suggestion, or example and it is unclear if it is required that the carrier have two guides be attached to each joint or only at least one.
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verzicht (DE 3619516 A1).
Regarding claim 1, Verzicht discloses a door comprising: 
a door leaf (4) movable between an open position, in which it at least partially uncovers a wall opening, and a closed position, in which it at least partially closes the wall opening (Fig 1); and 
an arrangement (Fig 3) for guiding the door leaf movement along a predetermined path between the open position and the closed position, wherein, as best understood, the guide arrangement has at least one guide web (9), which is fixedly arranged with respect to the wall opening and extends along at least a section of the predetermined path (Fig 2), having two outer boundary surfaces (left and right surfaces of 13) and at least two guide devices (8) fastened on the door leaf (4) (Fig 3), 
wherein, as best understood, a first outer boundary surface of the guide web forms a guide surface for a first guide device (left 8, Fig 3), and the second outer boundary surface of the guide web forms a second guide surface for a second guide device (right 8, Fig 3).
Claims 1, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullet et al. (US 6,672,362), hereinafter referred to as Mullet.
Regarding claim 1, Mullet discloses a door comprising: 
a door leaf (Fig 2) movable between an open position, in which it at least partially uncovers a wall opening, and a closed position, in which it at least partially closes the wall opening; and 
an arrangement (Fig 6) for guiding the door leaf movement along a predetermined path between the open position and the closed position, wherein, as best understood, the guide arrangement has at least one guide web (two guide webs 28), which is fixedly arranged with respect to the wall opening and extends along at least a section of the predetermined path (Fig 1), having two outer boundary surfaces (113 of left 28 and 113 of right 28) and at least two guide devices (plurality of 95) fastened on the door leaf, 
wherein as best understood, a first outer boundary surface of the at least one guide web forms a guide surface for a first guide device (113 provides a surface for 95 on the left 28), and the second outer boundary surface of the at least one guide web forms a second guide surface for a second guide device (113 provides a surface for 95 on the right 28).
Regarding claim 9, Mullet discloses wherein the door leaf has a plurality of door leaf members articulated with one another with respect to hinge axes extending perpendicular to the predetermined path (Fig 3), of which at least one has a shell, in particular made of metal (col 9, line 57), containing an insulating material, wherein the insulating material comprises polyurethane foam (col 16, line 42).  
Regarding claim 13, Mullet discloses two guide webs (28) arranged in the region of the opposing lateral edges of the door leaf.
Claims 1, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoll et al. (US 3,076,500), hereinafter referred to as Zoll.
Regarding claim 1, Zoll discloses a door comprising: 
a door leaf (11) movable between an open position, in which it at least partially uncovers a wall opening (27), and a closed position, in which it at least partially closes the wall opening; and 
an arrangement (Fig 2) for guiding the door leaf movement along a predetermined path between the open position and the closed position, wherein, as best understood, the guide arrangement has at least one guide web (42), which is fixedly arranged (on 29) with respect to the wall opening (27) and extends along at least a section of the predetermined path (Fig 1), having two outer boundary surfaces (opposite surfaces of 42) and at least two guide devices (46 and 47) fastened on the door leaf (Fig 3), 
wherein, as best understood, a first outer boundary surface of the guide web forms a guide surface for a first guide device (46), and the second outer boundary surface of the guide web forms a second guide surface for a second guide device (47) (Fig 2).
Regarding claim 11, Zoll discloses wherein the door leaf forms a multilayered coil in the open position (rolled up door forms a multilayered coil).  
Regarding claim 13, Zoll discloses two guide webs (42) arranged in the region of the opposing lateral edges of the door leaf.
Claims 1, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kresmer et al. (DE 10 2006 061 180), hereinafter referred to as Kresmer.
Regarding claim 1, Kresmer discloses a door comprising: 
a door leaf (Fig  1) movable between an open position, in which it at least partially uncovers a wall opening, and a closed position, in which it at least partially closes the wall opening; and 
an arrangement (Fig 1) for guiding the door leaf movement along a predetermined path between the open position and the closed position, wherein, as best understood, the guide arrangement has at least one guide web (two guide webs 3), which is fixedly arranged with respect to the wall opening and extends along at least a section of the predetermined path (Fig 1), having two outer boundary surfaces (walls defining each of the channels of 3) and at least two guide devices (bearing rollers on 24) fastened on the door leaf, 
wherein as best understood, a first outer boundary surface of the at least one guide web forms a guide surface for a first guide device (a first 24 guided in first web 3), and the second outer boundary surface of the at least one guide web forms a second guide surface for a second guide device (a second 24 guided in second web 3).
Regarding claim 10, Kresmer discloses wherein the door leaf is formed at least in sections from a flexible material, including a plastic film (translation recites: “The Coating may be a paint or the like. A Such optionally varnishing in the paint, etc. can thereby easily by spraying or another conventional one Procedure done so that such a equipped Slat can be deployed with simple means and visually appealing can be designed. alternative it is also possible that the coating is a flexible layer such. B. is a plastic film, which with the molding connected is. This type of coating can be done with little effort produce. For example, in the course of the foaming of the film Plastic edges are arranged, with each other through the typical adhesive effect of rigid foams automatically an intimate and reliable Connection between the film and the molding results. Alternatively it is it also possible that the film subsequently on the molding is glued on. Instead of a plastic film can also Paper layers, thin Sheets or the like can be used as a coating”).
Regarding claim 12, Kresmer discloses wherein the guide web has a linear section (31), which extends approximately in the direction of gravity and extends approximately in parallel to the lateral edges of the door leaf in the closed position, and which merges at its upper end into a spiral-shaped revolving section (32) (Fig 1).  
Regarding claim 13, Kresmer discloses two guide webs (3) arranged in the region of the opposing lateral edges of the door leaf (Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mullet, as applied in claim 1 above, in further view of Kraeutler (US 6,035,918).
Regarding claim 8, Mullet discloses joint arrangements (Fig 5) attached to the door leaf in the region of the lateral edges of the door leaf extending approximately in the direction of gravity in the closed position (Fig 5), each of which has a plurality of joint links (60) articulated with one another with respect to joint axes extending perpendicular to the lateral edges and approximately in parallel to the door leaf plane, wherein a carrier (shaft supporting 95) having one guide device (95) is attached to at least one, preferably to each joint link in such a way that the guide devices (rollers) are arranged on the side of the joint link (60) facing away from the door leaf. 
Mullet fails to disclose the guide web is arranged between the guide devices. Instead, Mullet discloses one guide device on one guide web on one side of the door leaf and another guide device on another guide web on an opposite side of the door leaf. However, Kraeutler discloses a door leaf having a carrier (6) extending from the edge of the door leaf, the carrier having two guide devices (5a) (Fig 1) and a guide arrangement having a guide web (41), wherein the guide web is arranged between the guide devices (5a) (Fig 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the guide web and guide device arrangement of Mullet with the guide arrangements of Krauetler such that the carrier is provided with two guide devices and a guide web is between the guide devices for guiding the door leaf during movement. One would be motivated to modify the arrangement of Mullet since it would provide alternative means for equivalently guiding the door leaf with improved retention and guidance of the door by providing improved resistance due to the arrangement taught by Kraeutler.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kresmer, as applied in claim 1 above, in further view of Kraeutler.
Regarding claim 8, Kresmer discloses joint arrangements (21a) attached to the door leaf in the region of the lateral edges of the door leaf extending approximately in the direction of gravity in the closed position (Fig 2), each of which has a plurality of joint links (23) articulated with one another with respect to joint axes extending perpendicular to the lateral edges and approximately in parallel to the door leaf plane (Fig 2), wherein a carrier (24) having two guide devices (rollers provided on opposite ends of 24) is attached to at least one, preferably to each joint link (23) in such a way that the guide devices (rollers) are arranged on the side of the joint link (23) facing away from the door leaf. 
Kresmer fails to disclose the guide web is arranged between the guide devices. Instead, Kresmer discloses one guide device on one guide web on one side of the door leaf and another guide device on another guide web on an opposite side of the door leaf. However, Kraeutler discloses a door leaf having a carrier (6) extending from the edge of the door leaf, the carrier having two guide devices (5a) (Fig 1) and a guide arrangement having a guide web (41), wherein the guide web is arranged between the guide devices (5a) (Fig 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the guide web and guide device arrangement of Kresmer with the guide arrangements of Krauetler such that the carrier is provided with two guide devices and a guide web is between the guide devices for guiding the door leaf during movement. One would be motivated to modify the arrangement of Kresmer since it would provide alternative means for equivalently guiding a door leaf with improved retention and guidance of the door by providing improved resistance due to the arrangement taught by Kraeutler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634